Russell, C. J.,
dissenting.  I concur in the result reached in the answer to the first question, but not as much upon the grounds stated as for the reasons which compelled me to dissent in the case of Wood v. Floyd County, 161 Ga. 743 (supra). Under the provisions of the uniform-procedure act of 1887 in a court which has both common-law and equitable jurisdiction, and under the provision which requires the court to provide an appropriate remedy if none is apparent in the law, it is immaterial in this case whether the proceeding seeks to apply equitable principles in the adjudication.
I can not agree to the answer to the question as appears in the second headnote; for, in my opinion, impossibility to perform, caused by the opposite party to a contract, provides a sufficient substitute for exact performance, if the failure to complete the contract is in no way chargeable to the party who undertook to perform.